DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-2 and 6-7 in the reply filed on 01/22/2021 is acknowledged.  The traversal is on the ground(s) that the search for one specie would necessary entail a search for the other species.  This is not found persuasive because as indicated in the restriction requirement, the species are drawn to different configurations of the gas supply portion as shown in figures 2-3 and 7-9.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/22/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "41" and "91" have both been used to designate the base end portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Objections
Claims 1 and 6-7 are objected to because of the following informalities:  
In claim 1 and 6-7, “the first gas channel” should read - -the at least one first gas channel- -.
In claim 1 and 6-7, “the second gas channel” should read - -the at least one second gas channel- -.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ohmori (U.S. Patent Application Publication 2017/0141426).
Regarding claim 1, Ohmori teaches a cell stack device (i.e., fuel cell stack) (100) (abstract) (see figure 1) comprising: 
a plurality of electrochemical cells (i.e., plurality of cells) (10a) (10b) (paragraph [0043]) (figure 1) disposed spaced apart from each other (as shown in figure 1); a manifold (4) including a gas supply chamber (i.e., first chamber) (41) and a gas collection chamber (i.e., second chamber) (42) (paragraph [0044]), the gas supply chamber and the gas collection chamber extending in an arrangement direction of the electrochemical cells (as shown in figure 1), the manifold supporting base end portions of the electrochemical cells (as shown in figure 1); 
a gas supply portion (101) (see figure 1) configured to supply gas to the gas supply chamber, the gas supply portion being connected to the gas supply chamber (paragraph [0044]); and 
a gas collection portion (102) (see figure 1) configured to collect gas from the gas collection chamber, the gas collection portion being connected to the gas collection chamber (paragraph [0044]), 
wherein the electrochemical cells each include 

a power generation element portion (2a) supported by the support substrate (paragraph [0055]-[0056]), 
the support substrate includes 
at least one first gas channel (i.e., first gas flow passage) (53a) (paragraph [0054]) (see figure 2) connected to the gas supply chamber (41) (i.e., first gas flow passage communicates with the first chamber) (paragraph [0058]), the first gas channel extending from a base end portion (i.e., proximal end portion) (501a) of the support substrate to a leading end portion (i.e., distal end portion) (502a) of the support substrate (paragraph [0058]) (see figure 2), and 
at least one second gas channel (i.e., second gas flow passage) (53b) (see figure 4) (paragraph [0057]) connected to the gas collection chamber (43) (as shown in figure 6), the second gas channel extending from the base end portion of the support substrate (i.e., proximal end portion) (501b) to the leading end portion (i.e., distal end portion) (502b) of the support substrate (abstract) (paragraph [0071]) (see figure 1), the second gas channel being connected to the first gas channel at a leading end portion of the electrochemical cell (as shown in figure 6), 
the gas supply portion (101) is connected to the gas supply chamber (41) on a first end portion side of the manifold in the arrangement direction (as shown in figure 11), with respect to a center of the manifold, and  (00432602.doc)24the gas collection portion (102) is connected to the gas 
	Regarding claim 2, Ohmori teaches the gas supply portion is configured to supply gas in a gas collection direction of the gas collection portion (as shown in figure 11).

    PNG
    media_image1.png
    620
    587
    media_image1.png
    Greyscale

	Regarding claim 6, Ohmori teaches the support substrate further includes a connection channel (30) connecting the first gas channel and the second gas channel at the leading end portion of the support substrate (i.e., a passage 30 that communicates with the first gas flow passage and the second gas flow passage) (paragraph [0074]) (see figure 6).
	Regarding claim 7, Ohmori teaches the electrochemical cell further includes a connection member (i.e., communicating member) (3) attached to the leading end portion of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	The instant application invokes double patenting rejection with an atypical number of co-pending applications because of the manner on which the claims are written. All applications appear to have a substantially similar configuration of a cell stack device including a manifold having a gas supply portion and a gas collection portion and electrochemical cells having a support substrate. The rejections are thus limited to the independent claim of the applications. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/544,140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim recites an electrochemical device with substantially similar configuration as the one claimed with a gas .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/552,742 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim recites an electrochemical device with substantially similar configuration as the one claimed with a manifold having a gas supply portion and a gas collection portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/593,291 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim recites an electrochemical device with substantially similar configuration as the one claimed having a gas supply portion and a gas collection portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/558,767 (reference the reference claim recites an electrochemical device with substantially similar configuration as the one claimed with a manifold having a gas supply portion and a gas collection portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/080,994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim recites an electrochemical device with substantially similar configuration as the one claimed with a manifold having a gas supply portion and a gas collection portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723